M.D. Appeal Dkt.
                                                                          47 MAP 2019



                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 69 MAL 2019
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
MICHAEL A. LEHMAN,                            :
                                              :
                    Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 25th day of June, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue as stated by petitioner is:


      Whether the Pennsylvania Superior Court erred as a matter of law by
      holding that the costs relating to contested expert testimony in a contested
      resentencing do not constitute costs of prosecution under 16 P.S. §1403, [ ]
      and are ineligible for imposition upon a defendant reimbursement as part of
      a sentence as a matter of law rather than the sentencing court’s
      discretion[?]